The questions presented by the record in this case have been completely and finally settled by the decisions of this court in Western U. Tel. Co. v. Reeves, 34 Okla. 468, 126 P. 216;Western U. Tel. Co. v. Foy, 32 Okla. 801, 124 P. 305; Thomasv. Western U. Tel. Co., *Page 601 30 Okla. 63, 118 P. 370; Western U. Tel. Co. v. Choteau,28 Okla. 664, 115 P. 879, and Butner v. Western U. Tel. Co.,2 Okla. 234, 37 P. 1087. On the authority of these cases, the judgment of the district court of Jackson county should be reversed.
By the Court: It is so ordered.